                  Case 5:19-mj-00793 Document 4 Filed on 05/17/19 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 19, 2019
                                                                                 David J. Bradley, Clerk




I find probable cause that the defendant(s)
committed an offense against the laws of the
United States and may be therefore further
detained pending presentment before a judicial
officer.

May 17, 2019, 08:55 PM, at Laredo, Texas.
Case 5:19-mj-00793 Document 4 Filed on 05/17/19 in TXSD Page 2 of 2
